Citation Nr: 9904186	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-02 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for a back condition.  
The veteran testified at a personal hearing in August 1998.

The Board notes that the veteran has also contended that she 
is entitled to service connection for a leg condition, which 
she claims is secondary to the back condition for which she 
seeks service connection in this appeal.  The RO has not 
issued a decision as to that claim, and the matter is 
therefore referred to the RO for appropriate action.


REMAND

The veteran contends that she incurred a chronic upper back 
condition during service which is manifested by pain and 
stiffness in her left shoulder and upper back.  The veteran's 
service medical records show that upon examination for 
enlistment into service in September 1988, scoliosis of the 
thoracic spine was identified and noted to be asymptomatic.  
Service medical records also indicate that in approximately 
January 1990, the veteran complained of pain and limited 
motion in her lumbosacral spine and infra-scapular region;  
she reported a recent injury to her back.  Back strain was 
assessed.  In February 1990, the veteran complained of 
continued low back pain, and mechanical back pain was 
assessed.

The veteran underwent a VA examination of her spine in 
January 1994, at the VA Medical Center (VAMC) in Washington, 
D.C.  She reported a history of an injury to her left 
cervical spine during service.  She complained of continued 
pain in her left cervical spine and adjacent left shoulder.  
Following examination, the VA examiner stated a diagnoses of 
"status post cervical strain by history" and rule-out 
degenerative joint disease or other structural abnormalities 
of the cervical and thoracic spine.  X-rays of her thoracic 
spine revealed minimal scoliosis and no other positive 
findings.

At her August 1998 personal hearing before the undersigned 
Board Member in Washington, D.C., the veteran testified as to 
the incurrence of a back injury in service.  She testified 
that following her discharge from service, in January 1991, 
she sought treatment for her back complaints at the VAMC in 
Washington, D.C., and was examined.  The Board notes that 
there is no record of any such treatment or evaluation on 
record at this time, and finds that pursuant to the Court's 
decision in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board, and 
must be obtained.  

In addition, the Board notes that it is unclear whether the 
veteran's pre-service scoliosis is related to her current 
complaints of upper back pain, and if so, whether aggravation 
of this pre-service condition occurred during service.  The 
Board is not free to base its decision upon its own medical 
judgment.  See Molloy v. Brown, 9 Vet. App. 513 (1996);  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
determinations as to the etiology, relationship and date(s) 
of incurrence of the veteran's condition(s) are essential to 
the determination of entitlement to service connection, the 
Board finds it necessary to remand this case for further 
development. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for her 
back condition since her discharge from 
service in January 1991.  After securing 
any necessary releases, the RO should 
obtain copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  The RO should 
also obtain all treatment records 
pertaining to the veteran from the VAMC 
Washington, D.C.  All efforts to obtain 
such medical records should be 
documented.  Any records obtained should 
be associated with the veteran's claims 
file.

2.  When the above has been completed to 
the extent possible, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any current spine disability 
which may be present.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All indicated diagnostic 
studies should be conducted.  The RO 
should request the examiner to review the 
entire record and provide a written 
opinion as to the following matters:

a.) Does the veteran currently 
exhibit a chronic disability of the 
spine?

b.) Did the veteran exhibit a 
chronic disability of the spine 
during service?

c.) If any in-service spine 
disability is identifiable, did such 
a disability pre-exist service?  If 
so, was such disability aggravated 
by service (aggravation being a 
permanent increase in 
pathology/disability rather than a 
temporary exacerbation of symptoms)?

d.) Is it at least as likely as not 
that the veteran's current 
complaints of back pain are 
etiologically related to complaints 
noted during service?  If so, what 
is such relationship?  

The report of the examination and the 
examiner's opinion should be associated 
with the veteran's claims folder.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a chronic back disability.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


